

Execution Copy
 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the “Make Good Agreement”), dated as of October
9, 2007, is entered into by and among Wentworth II, Inc., a Delaware corporation
(the “Company”), Ms. Zheng Luo and Ms. Kong Amy Wai Man Ng, each in their
individual capacity (the “Make Good Pledgors”), Keating Securities LLC, as agent
(“Keating”) and Corporate Stock Transfer, Inc. (hereinafter referred to as
“Escrow Agent”), for the benefit of the Investors (as defined below).
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated as of the date hereof (the “SPA”), evidencing their participation in the
Company's private offering (the “Offering”) of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, the
Make Good Pledgors have agreed to place the “Escrow Shares” (as defined in
Section 2 hereto) into escrow for the benefit of the Investors in the event the
Company fails to satisfy certain financial thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgors have agreed to establish an escrow on the terms and conditions set
forth in this Make Good Agreement;
 
WHEREAS, Keating has agreed to act as agent for the Investors in connection with
this Make Good Agreement, and the Investors have consented thereto pursuant to
the terms and conditions of that Investor Acknowledgement and Agreement entered
into by each of the Investors;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Make Good Pledgors and the Company hereby
appoint the Escrow Agent to act in accordance with the terms and conditions set
forth in this Make Good Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow. Within one Business Day following the Closing, the
Make Good Pledgors shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing 3,546,268 shares (the “Escrow Shares”) of the Company's
common stock, par value $0.01 per share (“Common Stock”), along with bank
signature stamped stock powers endorsed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent to enable the
transfer of such Escrow Shares in accordance with Section 4). The Make Good
Pledgors hereby agree that their obligation to transfer shares of Common Stock
to Investors pursuant to Section 4.11 of the SPA and this Make Good Agreement
shall continue to run to the benefit of any Investor who shall have transferred
or sold all or any portion of its Shares, but that no Investor shall have the
right to assign its rights to receive all or any such shares of Common Stock to
other Persons in conjunction with negotiated or open-market sales or transfers
of any of its Shares.
 

--------------------------------------------------------------------------------


 
 
3. Representations of Make Good Pledgors and the Company. The Make Good Pledgors
and the Company hereby represent and warrant, severally and not jointly, as to
itself only, to the Investors as follows:
 
a.  The Escrow Shares of the Make Good Pledgors are validly issued, fully paid
and nonassessable shares of the Company, and free and clear of all pledges,
liens and encumbrances. Upon any transfer of Escrow Shares to Investors
hereunder, Investors will receive full right, title and authority to such shares
as holders of Common Stock of the Company.
 
b. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of any of the Make Good Pledgors pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon any of the
Make Good Pledgors, other than such breaches, defaults or liens which would not
have a material adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. Fiscal Year Ending December 31, 2007. The Make Good Pledgors agree that if
the Company’s consolidated after tax net income for the fiscal year ending
December 31, 2007, calculated under U.S. GAAP (before adjustments for non-cash
and cash charges related to the transactions contemplated in the Transaction
Documents (including any expenses of the exchange transaction between Omnia Luo
Group Limited and the Company or of offer, sale and registration for resale of
the Securities, including any liquidated damages payments under the Registration
Rights Agreement, and including any expense relating to any issuance of shares
by the Company prior to the transactions contemplated in the Transaction
Documents), and before accounting for the impact on net income of any equity
incentive options or shares granted (the “2007 Adjusted Income”)) reported in
the Company’s Annual Report on Form 10-K or 10-KSB, as applicable, for the
fiscal year ended December 31, 2007 as filed with the Commission (the “2007
Annual Report”) is less than $2.0 million (the “2007 Guaranteed ATNI”), the Make
Good Pledgors will transfer to each Investor on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the SPA) for no
additional consideration a number of shares of Common Stock equal to (($2.0
million - 2007 Adjusted Income)/$2.0 million) multiplied by the Escrow Shares,
subject to a maximum number of 50% of the Escrow Shares (the “2007 Make Good
Shares”). Should the preceding formula yield a number equal to or less than
zero, no transfer of 2007 Make Good Shares shall be made to Investors. If the
2007 Annual Report indicates that the Company shall have satisfied the 2007
Guaranteed ATNI test specified above for such period, then no transfer to
Investors of 2007 Make Good Shares shall be required by Section 4.11(a) of the
SPA or this Make Good Agreement and all 2007 Make Good Shares deposited with the
Make Good Escrow Agent shall be returned to the Make Good Pledgors. Transfers of
2007 Make Good Shares required under Section 4.11(a) of the SPA shall be made to
Investors within 10 Business Days after the date on which the Company’s 2007
Annual Report is filed with the Commission, provided that the Escrow Agent is
given notice of the filing of the Company’s 2007 Annual Report and the
calculation of the 2007 Adjusted Income. 
 

--------------------------------------------------------------------------------


 
b. Fiscal Year Ending December 31, 2008. The Make Good Pledgors agree that if
the Company’s consolidated after tax net income for the fiscal year 2008
calculated under U.S. GAAP (before adjustments for non-cash and cash charges
related to the transactions contemplated in the Transaction Documents (including
any expenses of the exchange transactions between Omnia Luo Group Limited and
the Company or of offer, sale and registration for resale of the Securities,
including any liquidated damages payments under the Registration Rights
Agreement, and including any expense relating to any issuance of shares by the
Company prior to the transactions contemplated in the Transaction Documents),
and before accounting for the impact on net income of any equity incentive
options or shares granted (the “2008 Adjusted Income”)) reported in the
Company’s Annual Report on Form 10-K or 10-KSB, as applicable, for the fiscal
year ended December 31, 2008, as filed with the Commission (the “2008 Annual
Report”) is less than $4.3 million (the “2008 Guaranteed ATNI”), the Make Good
Pledgors will transfer to each Investor on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the SPA) for no
additional consideration a number of shares of Common Stock equal to the lesser
of (1) (($4.3 million - 2008 Adjusted Income)/$4.3 million) multiplied by the
Escrow Shares, or (2) the number of Escrow Shares still in escrow (the “2008
Make Good Shares”). Should the preceding formula yield a number equal to or less
than zero, no transfer of 2008 Make Good Shares shall be made to Investors. If
the 2008 Annual Report indicates that the Company shall have satisfied the 2008
Guaranteed ATNI test specified above for such period, then no transfer to
Investors of 2008 Make Good Shares shall be required by Section 4.11(b) of the
SPA and this Make Good Agreement and all 2008 Make Good Shares deposited with
the Make Good Escrow Agent shall be returned to the Make Good Pledgors.
Transfers of 2008 Make Good Shares required under Section 4.11(b) of the SPA
shall be made to Investors within 10 Business Days after the date on which the
Company’s 2008 Annual Report is filed with the Commission, provided that the
Escrow Agent is given notice of the filing of the Company’s 2008 Annual Report
and the calculation of the 2008 Adjusted Income.
 
c. Notwithstanding the foregoing, the parties agree that for purposes of
determining whether or not the 2007 Guaranteed ATNI or the 2008 Guaranteed ATNI
have been achieved, the release of the 2007 Make Good Shares or the 2008 Make
Good Shares to either the Investors or to the Make Good Pledgors as a result of
the operation of Section 4.11 of the SPA or this Make Good Agreement shall not
be deemed to be an expense, charge or other deduction from revenues even though
U.S. GAAP may require contrary treatment and even though the applicable annual
report on Form 10-K or 10-KSB, as applicable, may indicate otherwise.
 
d. The Make Good Pledgors’ obligation to transfer shares of Common Stock to
Investors pursuant to Section 4.11 of the SPA shall continue to run to the
benefit of an Investor who shall have transferred or sold all or any portion of
its Securities, but no Investor shall have the right to assign its rights to
receive all or any such shares of Common Stock to other persons in conjunction
with negotiated or open-market sales or transfers of any of its Securities.
 

--------------------------------------------------------------------------------


 
e. Pursuant to Sections 4(a) and 4(b), if Keating delivers a notice and
instructions to the Escrow Agent, with a copy to the Company and the Make Good
Pledgors, that all or some of the Escrow Shares are to be transferred to the
Investors, then the Escrow Agent shall, not less than 10 Business Days or more
than 15 Business Days after such notice is given, forward that portion of the
2007 Make Good Shares or 2008 Make Good Shares, as the case may be, as specified
in the notice and instructions from Keating, to the transfer agent of the
Company for reissuance to the Investors in an amount to each Investor as set
forth on Exhibit A attached hereto and otherwise in accordance with this Make
Good Agreement. Keating’s instructions as to allocation of 2007 Make Good Shares
or 2008 Make Good Shares, as the case may be, shall be based on Exhibit A
hereto, but the Escrow Agent shall be entitled to rely on the calculations
provided by Keating in releasing the Escrow Shares for transfer, with no further
responsibility to calculate or confirm amounts The Company covenants and agrees
that upon any transfer of 2007 Make Good Shares or 2008 Make Good Shares to the
Investors in accordance with this Make Good Agreement, the Company shall
promptly instruct its transfer agent to reissue such 2007 Make Good Shares or
2008 Make Good Shares in the applicable Investor’s name and deliver the same as
directed by such Investor in an amount to each Investor as set forth on Exhibit
A attached hereto. If the Company does not promptly provide such instructions to
the transfer agent of the Company, then Keating is hereby authorized to give
such re-issuance instructions to the transfer agent of the Company, with a copy
of such notice to the Company and the Make Good Pledgors. If a notice from
Keating pursuant to Sections 4(a) and 4(b) indicates that the Escrow Shares are
to be returned to the Make Good Pledgors, then the Escrow Agent will promptly
deliver either the 2007 Make Good Shares or 2008 Make Good Shares, as the case
may be, to the Make Good Pledgors, and if the Escrow Agent has no address to
which to deliver them, then to the Company.
 
5. Duration. This Make Good Agreement shall terminate on the distribution of all
the Escrow Shares. The Company agrees to provide the Escrow Agent written notice
of the filing with the Commission of any financial statements or reports
referenced herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) the Make Good
Pledgors covenant and agree to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from the Make Good
Pledgors to the Investors and (ii) following its receipt of the documents
referenced in Section 6(i), the Company covenants and agrees to promptly reissue
such Escrow Shares in the applicable Investor’s name and deliver the same as
directed by such Investor. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the SPA and in accordance with this Make
Good Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the Make Good
Pledgors. Should the Escrow Agent receive dividends or voting materials, such
items shall be passed immediately on to the Make Good Pledgors and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgors.
 

--------------------------------------------------------------------------------


 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Make Good Pledgors, the Company, Escrow Agent and/or Keating
shall have the right to consult counsel and/or to institute an appropriate
interpleader action to determine the rights of the parties. Escrow Agent and/or
Keating are also each hereby authorized to institute an appropriate interpleader
action upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or Keating. If Escrow Agent or Keating is directed
to institute an appropriate interpleader action, it shall institute such action
not prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of Colorado or the State of New York (and if filed in
the latter State by Keating, the Company, or a Make Good Pledgor, Escrow Agent
shall be entitled to prompt reimbursement by the filing parties of all
reasonable legal fees and expenses incurred in connection therewith), and the
Escrow Shares in dispute shall be deposited with the court and in such event
Escrow Agent and Keating shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and Keating.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Keating’s sole obligation under this Make Good Agreement is
to provide prompt written instruction to Escrow Agent (following such time as
the Company files certain periodic financial reports as specified in Section 4
hereof) directing the distribution of the Escrow Shares. Keating will provide
such written instructions upon review of the relevant After-Tax Net Income
amount reported in such periodic financial reports as specified in Section 4
hereof. Keating is not charged with any obligation to conduct any investigation
into the financial reports or make any other investigation related thereto. If
any actual or alleged mistake or fraud of the Company, its auditors or any other
person (other than Keating) in connection with such financial reports of the
Company, Keating shall have no obligation or liability to any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 

--------------------------------------------------------------------------------


 
c. The Company and the Make Good Pledgors each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Keating and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Keating in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Make Good Agreement or the services of Escrow Agent or Keating hereunder;
except, that if Escrow Agent or Keating is guilty of willful misconduct, gross
negligence or fraud under this Make Good Agreement, then Escrow Agent or
Keating, as the case may be, will bear all losses, damages and expenses arising
as a result of such willful misconduct, gross negligence or fraud. Promptly
after the receipt by Escrow Agent or Keating of notice of any such demand or
claim or the commencement of any action, suit or proceeding relating to such
demand or claim, Escrow Agent or Keating, as the case may be, will notify the
other parties hereto in writing. For the purposes hereof, the terms “expense”
and “loss” will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys' fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding. The provisions of this Section 8
shall survive the termination of this Make Good Agreement.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.
 

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature page
hereto. A copy of any notices to the Company or to the Make Good Pledgors shall
be given in the same manner to the Company’s US legal counsel, Thelen Reid Brown
Raysman & Steiner LLP, 875 Third Avenue, New York, NY 10022, Attention: David M.
Warburg.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent or Keating), which fees may be set by the court in the trial of
such action or may be enforced in a separate action brought for that purpose,
and which fees shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
19. Authorized Signers. The Company will execute Exhibit C-1 and deliver an
executed Exhibit C-2 to this Make Good Agreement concurrent with the execution
hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

       
COMPANY:


WENTWORTH II, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 

   

--------------------------------------------------------------------------------

ZHENG LUO
       

--------------------------------------------------------------------------------

KONG AMY WAI MAN NG
         
ESCROW AGENT:
 
CORPORATE STOCK TRANSFER, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 

  Address:              
KEATING SECURITIES, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

       
 Address:

 

--------------------------------------------------------------------------------


 
Execution Copy

Exhibit A


The table below represents the number of 2007 Make Good Shares and 2008 Make
Good Shares, respectively, deposited with the Escrow Agent by the Make Good
Pledgors and subject to release to the Investors in accordance with the
operation of Section 4 of the attached Make Good Agreement.
 

   
Make Good 2007
 
Make Good 2008
 
Total
 
Zheng Luo
   
1,533,262
   
1,533,262
   
3,066,524
 
Amy Wai Man Ng
   
239,872
   
239,872
   
479,744
                             
1,773,134
   
1,773,134
   
3,546,268
 

 
The table below represents the number of 2007 Make Good Shares and 2008 Make
Good Shares, respectively, which shall be released to each Investor in
accordance with the operation of Section 4 of the attached Make Good Agreement,
assuming full release to Investors of 2007 Make Good Shares and 2008 Make Good
Shares, respectively. Any release to the Investors of less than 100% of 2007
Make Good Shares or 2008 Make Good Shares shall be allocated among Investors in
the same proportions as set forth in the table below.
 
Exhibit A
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 

   
Make Good 2007
 
Make Good 2008
 
Total
 
Adrienne Baker
   
28,831
   
28,831
   
57,663
 
Alpha Capital Anstalt
   
201,820
   
201,820
   
403,640
 
Anima S.G.R.p.A. Rubrica - Anima Asia
   
144,156
   
144,156
   
288,312
 
Anima S.G.R.p.A. Rubrica - Anima Emerging Markets
   
144,156
   
144,156
   
288,312
 
Benjamin M. Cowan
   
7,208
   
7,208
   
14,416
 
Bob Sunness
   
7,208
   
7,208
   
14,416
 
Brian C. Crumley
   
7,208
   
7,208
   
14,416
 
Christopher P. Baker
   
28,831
   
28,831
   
57,663
 
Cimarolo Partners, LLC
   
28,831
   
28,831
   
57,663
 
David L. Dowler
   
14,416
   
14,416
   
28,831
 
David Lehmann
   
7,208
   
7,208
   
14,416
 
Ding Peng
   
7,208
   
7,208
   
14,416
 
Elaine P. Fields
   
14,416
   
14,416
   
28,831
 
Gordon Whelpley
   
14,416
   
14,416
   
28,831
 
Hu Weidong
   
7,208
   
7,208
   
14,416
 
Huiqin Lian
   
14,416
   
14,416
   
28,831
 
Iroquois Master Fund, Ltd.
   
57,663
   
57,663
   
115,326
 
Janet K. Carter
   
7,208
   
7,208
   
14,416
 
Jayhawk Private Equity Fund, LP
   
273,899
   
273,899
   
547,797
 
Jayhawk Private Equity Co-Invest Fund, LP
   
14,416
   
14,416
   
28,831
 
Jerry W. Peterson
   
21,624
   
21,624
   
43,247
 
Joan Schapiro IRA Bear Stearn Sec. Corp. Custodian
   
7,208
   
7,208
   
14,416
 
Mark & Stacia Hollmann as Tenants by the Entireties
   
7,208
   
7,208
   
14,416
 
Meng Hua
   
7,208
   
7,208
   
14,416
 
Michael Primasing & Brock Vinton as Tenants in Common
   
28,831
   
28,831
   
57,663
 
MidSouth Investor Fund, LP
   
86,494
   
86,494
   
172,989
 
Scot C. Hollmann
   
7,208
   
7,208
   
14,416
 

 
Exhibit B
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
Shi Liang Qing
   
14,416
   
14,416
   
28,831
 
Silver Rock I, Ltd.
   
129,742
   
129,742
   
259,483
 
Steven R. Purvis
   
14,416
   
14,416
   
28,831
 
Tian Wenqian
   
7,208
   
7,208
   
14,416
 
Tokio Marine Asia Private Equity Fund
   
288,314
   
288,314
   
576,629
 
Urbanek Family Ltd. Partnership
   
50,455
   
50,455
   
100,910
 
Urling Searle
   
14,416
   
14,416
   
28,831
 
Victor J. Dowling Jr.
   
36,039
   
36,039
   
72,079
 
Wang Meiying
   
7,208
   
7,208
   
14,416
 
Xu Wei Qing
   
7,208
   
7,208
   
14,416
 
Zhang Qiu Ping
   
7,208
   
7,208
   
14,416
       
1,773,134
   
1,773,134
   
3,546,268
 



Exhibit B
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------




Exhibit B


ESCROW AGENT FEES



US $2,500 for the period ended September 30, 2007.


US $1,000 for the 12 months ended period ended September 30, 2008, or any
earlier distribution of all of the Escrow Shares.


The above fees shall be pro-rated on a monthly basis (treating any portion of a
month in which the Escrow Agent acts as escrow agent as a full month) if the
Escrow Agent resigns pursuant to Section 10.
 
Exhibit B
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------



Exhibit C-1


CERTIFICATE AS TO AUTHORIZED SIGNATURES
 


Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and are authorized to initiate and approve transactions of all types for
the above-mentioned account on behalf of the Company.


Name / Title
 
Specimen Signature
 
 
 

--------------------------------------------------------------------------------

Signature
       

--------------------------------------------------------------------------------

Signature

 
Exhibit C-1
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------



Exhibit C-2


CERTIFICATE AS TO AUTHORIZED SIGNATURES


Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individual who has been designated as the authorized representative of Keating
Securities LLC and is authorized to provide the documents, instruments and/or
consents, including the written consents specified in Section 4, relating to the
Investors and specified in the Make Good Agreement.


Name / Title
 
Specimen Signature
 
.
 
 

--------------------------------------------------------------------------------

Signature
         

--------------------------------------------------------------------------------

Signature

 
Exhibit C-2
Make Good Escrow Agreement
 

--------------------------------------------------------------------------------

